Citation Nr: 1705228	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  12-10 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for mechanical low back pain, with osteophytic formation, rated as 10 percent disabling prior to June 16, 2016, and as 20 percent disabling therefrom.

2.  Entitlement to a compensable rating for healed fracture of the left tibia and fibula.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. M. Williams, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1979 to November 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes the Veteran requested a video conference hearing in April 2012.  A hearing was scheduled in November 2016.  The Veteran failed to appear at the hearing and failed to provide a reason for his absence.  His hearing request is therefore considered withdrawn.  See 38 C.F.R. § 20.704 (2016).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected disabilities of mechanical low back pain and healed fracture of the left tibia and fibula have increased in severity, thus warranting rating increases.  

A recent decision by the United States Court of Appeals for Veterans Claims (Court) requires that VA examinations for rating issues involving joints must include range of motion testing of the joint in the following areas:  (1)  active motion; (2) passive motion; (3) weight-bearing; and (4) nonweight-bearing.  Correia v. McDonald, 28 Vet. App. 158 (2016).  None of the VA examinations that the Veteran has been afforded have conducted the range of motion tests required by Correia.  

Remand is warranted for VA examinations that test the range of motion in active motion, passive motion, weight-bearing, and non-weight bearing motions, for both of the Veteran's low back and healed fracture disabilities.  

Additionally, the VA examination of the spine conducted in June 2016 contains a further deficiency.  Specifically, when the evidence indicates that the Veteran experiences flare-ups, the extent of any additional loss of function during such flare-ups must be considered.  Mitchell v. Shinseki, 25 Vet.App. 32, 44 (2011)
In this case, at the June 2016 examination the examiner did acknowledge the Veteran's reports of flare-up of spine symptoms with movement.  However, when asked whether pain, weakness, fatigability, or incoordination significantly limit functional ability during flare-ups the examiner indicated that he was unable to respond without resort to mere speculation.  In explaining why it would be speculative to respond, the examiner indicated that there was "no deformity, mal-alignment, drainage, tenderness, edema, redness, heat, spasms, painful motion, abnormal movement, guarding of movement, fatigue, lack of endurance, weakness, atrophy, incoordination, instability, or pertinent abnormal weight bearing."  

The Board is not satisfied with the examiner's response detailed above.  Indeed, as the Veteran was not experiencing an active flare-up at the time of the examination it is not surprising that the listed symptoms were not present on examination.  In fact, the question posed to the examiner assumes that such symptoms will likely not be present; that is the purpose of the question, to obtain an estimate of additional limitation of function that likely occurs based on the Veteran's report of his symptoms during episodes of flare-ups.  If direct observation during a period of flare-up is deemed necessary in order to properly provide an answer, then the examiner should expressly state this fact.

Additionally, the issue of total disability rating based on individual unemployability (TDIU) has been raised by the record.  See VA Form 9, April 2012.  As such, it is considered a component of the instant appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, on remand the examiner is asked to comment as to expected limitations in the workplace caused by his service-connected disabilities

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with the examiner who conducted the June 2016 Thoracolumbar Spine examination and request an addendum with a retrospective opinion dating back to the date of the March 2009 examination.  If that examiner is not available, then the Veteran should be scheduled with another examiner to conduct range of motion testing on the Veteran's lower back.  Provide the examiner with the claims file and the examiner should note review of the claims file.

The examiner should conduct range of motion testing for the lower back and provide an opinion as to range of motion dating back to the March 2009 examination, based on  (1)  active motion; (2) passive motion; (3) weight-bearing; and (4) non-weight bearing motions.

The examiner should also offer an opinion as to the degree of additional functional loss (if any) due to weakness, fatigue, and incoordination, including during flare-ups.  This should be expressed in degrees of lost motion.  The examiner should further attempt to estimate the additional functional loss resulting from the flare-ups reported in the June 2016 examination.  If the examiner cannot respond without resorting to speculation, he or she should explain why it would be speculative to respond.

Finally, the examiner should comment as to the expected limitations in the workplace as a result of the Veteran's lower back disability.  For example, would the Veteran be precluded from work involving prolonged standing or sitting?  Would his knee disabilities prevent bending activities?  Would he at least as likely as not be capable of sedentary work?

2.  Schedule the Veteran for a VA examination with the examiner who conducted the June 2016 Knee and Lower Leg Conditions examination and request an addendum with a retrospective opinion dating back to the date of the March 2009 examination.  If that examiner is not available, then the Veteran should be scheduled with another examiner to conduct range of motion testing on the Veteran's left tibia and fibula with a retrospective opinion back to March 2009.  Provide the examiner with the claims file and the examiner should note review of the claims file.

The examiner should conduct range of motion testing for both the left tibia and fibula and provide an opinion as to range of motion back to March 2009 based on  (1)  active motion; (2) passive motion; (3) weight-bearing; and (4) non-weight bearing motions.

The examiner should also offer an opinion as to the degree of additional functional loss (if any) due to weakness, fatigue, and incoordination, including during flare-ups.  This should be expressed in degrees of lost motion.

Additionally, the examiner should comment as to the expected limitations in the workplace as a result of the Veteran's healed fractures of the left tibia and fibula.  For example, would the Veteran be precluded from work involving prolonged standing or sitting?  Would his knee disabilities prevent bending activities?  Would he at least as likely as not be capable of sedentary work?

3.  Thereafter, readjudicate the issues on appeal.  If any benefit sought remains denied, then issue a supplemental statement of the case and provide the claimant and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




